Citation Nr: 1413247	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  11-04 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an increased rating for calcified pleural plaques indicative of pleural-based asbestos lung disease, currently evaluated as zero percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to January 1973.  This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

In May 2011, the Veteran withdrew his request for a Board hearing at the RO.

There are no records contained in the Veterans Benefits Management System; relevant records are contained in the Virtual VA electronic processing system.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a compensable rating for his service-connected lung disability, currently characterized as calcified pleural plaques indicative of pleural-based asbestos lung disease.  The Veteran contends that a higher disability rating is warranted as he experiences symptoms such as coughing, wheezing, and chest tightness for which he has been prescribed inhaled steroids.  

In connection with his claim, the Veteran was afforded a VA medical examination in March 2010.  In March 2014 written arguments, however, the Veteran's representative indicated that the disability had continued to increase in severity since that time, as evidenced by the Veteran's medical records.  The Board notes that the most recent clinical records currently associated with the record on appeal are dated in May 2010.  

Under these circumstances, additional evidentiary development is necessary, including a more contemporaneous examination.  See 38 C.F.R. § 3.159(c)(4) (2013); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary information and authorization from the Veteran, undertake the necessary efforts to obtain VA and private medical records pertinent to the appellant's claim for the period from June 2010 to the present.  

2.  After the above records are secured and associated with the record, afford the Veteran a VA medical examination to determine the severity of his service-connected lung disability, calcified pleural plaques indicative of pleural-based asbestos lung disease.  The claims folder and access to any additional records in the appellant's electronic VA files must be provided to the examiner for review in connection with the examination.

After examining the Veteran and reviewing the claims folder and electronic record, the examiner should address the severity of the service-connected calcified pleural plaques indicative of pleural-based asbestos lung disease.  All appropriate testing should be conducted, including pulmonary function testing.  

The examiner should also delineate all pulmonary symptomatology identified on examination and comment on whether it is possible to distinguish the symptoms and effects of the service-connected lung disability from those attributable to any other diagnosed respiratory disorder.  If it is not medically possible to do so, the examiner should clearly so state.  A complete explanation must be provided for any opinion offered.  

3. After conducting any additional development deemed necessary, readjudicate the claim, considering all the evidence of record.  If the claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.  Afterwards, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


